Citation Nr: 1630241	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-13 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for numbness in the left leg and back pain, to include bone marrow harvest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse




ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his spouse testified in-person at a hearing on the issue of numbness in the left leg and back pain on June 2011 in Montgomery, Alabama, before an Acting Veteran Law Judge that has since left the Board; a transcript is of record.

The Board previously remanded the issue regarding the left leg and back pain due to a bone marrow harvest in February 2011 and September 2011.  The latter decision also remanded a claim of service connection for sickle cell anemia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2016, VA sent correspondence to the Veteran asking whether he desired another Board hearing, as the original Acting Veteran Law Judge had left the Board's employment.  The notice informed him that if he did not respond, it would be presumed he did not want another hearing.  The Veteran responded in May 2016 that he would like another in-person hearing at his local VARO.  Remand is necessary to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


